United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51041
                        Conference Calendar


JUAN VICENTE CADERNO,

                                    Petitioner-Appellant,

versus

RUDY FRANCO, Warden of Reeves County Detention Center,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 4:03-CV-88
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Vicente Caderno, federal prisoner # 35223-004, appeals

the denial of his 28 U.S.C. § 2241 petition challenging his

cocaine-related convictions.   The district court held that while

styled as a § 2241 petition, his pleading was subject to

dismissal without prejudice as an unauthorized successive

28 U.S.C. § 2255 motion.   Caderno has inadequately briefed the

issue whether the district court erred by construing his pleading

as such and instead merely recites the law pertaining to the

filing of § 2241 petitions without applying it to the facts of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51041
                                -2-

his case.   He does not address the issues whether the § 2255

remedy is inadequate or ineffective or, alternatively, whether he

meets the criteria for filing a successive § 2255 motion.   He has

therefore waived review of these issues.   See Brinkman v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     AFFIRMED.